

Exhibit 10.10


[Boynton Beach, Florida]
[Delray, Florida]
[Jacksonville, Florida]
[Cleveland, Ohio]
[Houston, Texas]
[San Antonio, Texas]
[Victoria, Texas]
 
 


FIFTH AMENDMENT TO MASTER LEASE
 
(Phase I)
 
THIS FIFTH AMENDMENT TO MASTER LEASE (PHASE I) (this “Amendment”) is made and
entered into as of this 30th day of June, 2005 (the “Effective Date”), by and
between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”) and
TEXAS HCP HOLDING, L.P., a Delaware limited partnership (collectively, as their
interests may appear, “Lessor”), on the one hand, and ARC RICHMOND HEIGHTS, LLC,
a Tennessee limited liability company, ARC BOYNTON BEACH, LLC, a Tennessee
limited liability company, ARC DELRAY BEACH, LLC, a Tennessee limited liability
company, ARC VICTORIA, L.P., a Tennessee limited partnership, ARC CARRIAGE CLUB
OF JACKSONVILLE, INC., a Tennessee corporation, ARC SHAVANO, L.P., a Tennessee
limited partnership and ARC POST OAK, L.P., a Tennessee limited partnership
(collectively and jointly and severally, “Lessee”), on the other hand.
 
RECITALS
 
A. Lessor is the “Lessor” and Lessee is the current “Lessee” pursuant to that
certain Master Lease dated March 29, 2002 (the “Original Lease”), as amended by
that certain First Amendment to Lease dated September 30, 2002 (the “First
Amendment”), that certain Second Amendment to Lease (Phase I) dated February 28,
2003 (the “Second Amendment”), that certain Third Amendment to Lease (Phase I)
dated September 23, 2003 (the “Third Amendment”) and that certain Fourth
Amendment to Master Lease (Phase I) dated July 15, 2004 (the “Fourth
Amendment”). The Original Lease, as amended by the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment shall be referred to herein,
collectively, as the “Lease.”
 
B. The Lessee’s obligations under the Lease are guaranteed by (i) ARCPI
Holdings, Inc., a Delaware corporation (“ARCPI”) pursuant to a written Guaranty
of Obligations dated as of March 29, 2002, as amended by that certain First
Amendment to Guaranty of Obligations dated as of February 28, 2003 (the “First
Amendment to ARCPI Guaranty”), and that certain Second Amendment to Guaranty of
Obligations of even date herewith (the “Second Amendment to ARCPI Guaranty”) (as
the same may be further amended and reaffirmed from time to time in accordance
with the terms thereof, the “ARCPI Guaranty”), and (ii) American Retirement
Corporation, a Tennessee corporation (“ARC”), pursuant to that certain written
Guaranty of Obligations (Phase I) of even date herewith (as the same may be
further amended and reaffirmed from time to time in accordance with the terms
thereof, the “ARC Guaranty”). ARCPI and ARC shall sometimes be referred to
herein and in the Lease, collectively, as “Guarantors,” and individually as a
“Guarantor,” and the ARCPI Guaranty and the ARC Guaranty shall sometimes be
referred to herein and in the Lease, collectively, as “Guaranties,” and
individually as a “Guaranty.”
 
-1-

--------------------------------------------------------------------------------


C. The Lease covers the “Leased Property” of four (4) separate assisted living
facilities located in Cleveland, Ohio, Delray, Florida, Boynton Beach, Florida
and San Antonio, Texas, two (2) separate congregate care facilities located in
Houston, Texas, and Jacksonville, Florida, and one (1) mixed congregate care and
assisted living facility located in Victoria, Texas, all as more particularly
described in the Lease.
 
D. Lessor and Lessee desire to amend the Lease, but only on the terms and
conditions set forth herein.
 
E. Capitalized terms used herein and not defined herein shall have the meanings
given such terms in the Lease.
 
AMENDMENT
 
IN CONSIDERATION OF the foregoing recitals, the mutual promises contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Lessor and Lessee hereby agree as follows:
 
1.             Addition of ARC Guaranty. Notwithstanding anything to the
contrary in the Lease, as hereby amended, including the prior release of ARC as
a “Guarantor” pursuant to the First Amendment, from and after the Effective Date
ARC is hereby added as a “Guarantor” under the Lease, as hereby amended,
pursuant to the ARC Guaranty, and the definitions of “Guarantor” and “Guaranty”
appearing in Article II of the Original Lease shall include, respectively, (i)
ARCPI and ARC and (ii) the ARCPI Guaranty and the ARC Guaranty.
 
2.             Release of Letter of Credit and Provisions Relating to Cash
Security Deposit.
 

(a) Effective as of the Effective Date, the provisions of Article XXI of the
Original Lease shall have no further force or effect and Lessor shall promptly
return to Lessor the letters of credit currently being held by Lessor pursuant
to such Article XXI. Additionally, the Lease shall be further amended in the
following particulars:
 
(i) The definitions of “Letter of Credit Amount,”“Victoria Letter of Credit
Amount” and “Letter of Credit Date” shall be deleted from Article II of the
Original Lease, as amended by the Second Amendment, and the following new
definitions shall be added to such Article II:
 
“Cash Security Deposit: A cash security deposit with Lessor in the amount of the
Cash Security Deposit Amount, as may be required pursuant to the provisions of
this Lease”
 
“Cash Security Deposit Amount: The sum of Five Million Dollars ($5,000,000.00).”
 
(ii) The phrase “Lessee shall fail to obtain a letter of credit as required by
Article XXI” appearing in Section 16.1(d) of the Original Lease is hereby
amended to read “Lessee shall fail to deposit with Lessor any Cash Security
Deposit required by this Lease.”
 
-2-

--------------------------------------------------------------------------------


(iii) Section 31.2.5 of the Original Lease is hereby amended to read, in its
entirety, as follows:
 
“31.2.5  Lessee’s obligation to provide any Cash Security Deposit pursuant to
any provision of this Lease shall be segregated so that (a) the applicable
Lessee shall be required to provide a Cash Security Deposit (if any) pursuant to
the New Lease, on the same terms and conditions as set forth in this Lease,
except that “Cash Security Deposit Amount” under the New Lease shall mean an
amount equal to the then existing Cash Security Deposit Amount under this Lease
(prior to the amendment contemplated in Section 31.2.2 above), times a fraction,
the numerator of which is the then existing annual Allocated Minimum Rent for
the Separated Propert(ies), and the denominator of which is the then existing
total annual Minimum Rent payable for all Facilities (including the Separated
Propert(ies)), and (b) the “Cash Security Deposit Amount” under this Lease (as
amended) shall be reduced by the “Cash Security Deposit Amount” for the New
Lease determined in accordance with subsection (a) above.”
 
(iv) Exhibit D to the Original Lease is hereby deleted.
 
(v) Section 4 of the Second Amendment shall have no further force or effect.  
 
(b) Quarterly Cash Flow Coverage; Cash Security Deposit and Impound Accounts for
Added Facilities.
 
(i) Without in any way limiting Lessee’s obligations under Section 25.1.2 of the
Original Lease, within thirty (30) days of the end of each Quarter during the
Term for each Facility commencing with the first Quarter following the Effective
Date of this Amendment, Lessee shall provide such information to Lessor as
necessary for Lessor to ascertain Lessee’s Cash Flow Coverage for such Quarter.
If for any two (2) consecutive Quarters following the Effective Date, the
average Cash Flow Coverage for all Facilities is less than 1.1 or upon the
occurrence of any monetary Event of Default (i.e., following any applicable
notice and cure period)(in either case, a “Triggering Event”), then Lessee shall
deposit with Lessor the Cash Security Deposit as additional security for
Lessee’s obligations under the Lease, as hereby amended, in the Cash Security
Deposit Amount; provided, however, that at Lessee’s option, Lessee shall be
entitled to fund such Cash Security Deposit in ten (10) equal monthly
installments commencing upon the first (1st) day of the first calendar month
following such Triggering Event and continuing thereafter on the first (1st) day
of each month until funded in its entirety. Lessor shall either keep the Cash
Security Deposit in a separate interest-bearing account as may be selected by
Lessor from time to time, or may commingle the Cash Security Deposit with its
general funds so long as Lessor credits and adds to the Cash Security Deposit
each month an amount equal to the interest that would have been earned on the
Cash Security Deposit had Lessor invested the same in an interest-bearing
account, as reasonably determined by Lessor. In either case, all earned interest
or deemed interest on such Cash Security Deposit shall be added to and become
part of the Cash Security Deposit and held and applied by Lessor in accordance
with the provisions of this Section 2(b). All interest or deemed interest earned
on the Cash Security Deposit shall be for the account of Lessee and Lessee shall
promptly deliver to Lessor upon request any Internal Revenue Service Form W-9 or
such other certification as Lessor may reasonably request in connection with the
investment of such Cash Security Deposit. No notice to Lessee shall be required
to enable Lessor to draw upon or apply such Cash Security Deposit. In the event
of a transfer of Lessor’s interest in the Leased Property, Lessor shall transfer
the Cash Security Deposit to the transferee and thereupon shall, without any
further agreement between the parties, be released by Lessee from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of such Cash Security Deposit to a new Lessor.
 
-3-

--------------------------------------------------------------------------------


(ii) If, at any time after a Triggering Event, no further monetary Event of
Default exists and the average Cash Flow Coverage for all Facilities for three
(3) consecutive Quarters is greater than 1.1, then Lessor shall release to
Lessee the Cash Security Deposit. Any subsequent Triggering Event shall,
however, entitle Lessor to require that Lessee again fund such Cash Security
Deposit in accordance with the provisions of this Section 2(b).
 
(iii) Lessor shall have the right to apply all or any portion of the Cash
Security Deposit up to its full amount, as applicable, whenever (A) an Event of
Default hereunder has occurred, (B) an event of default beyond applicable
periods of notice and cure under any other lease or agreement between Lessor or
an Affiliate of Lessor and Lessee or an Affiliate of Lessee or under any other
letter of credit, guaranty, mortgage, deed of trust, or other instrument now or
hereafter executed by Lessee or an Affiliate of Lessee in favor of Lessor or an
Affiliate of Lessor has occurred or (C) an event or circumstance has occurred
which with notice or passage of time, or both, would constitute an Event of
Default hereunder or an event of default under any such other lease, agreement,
letter of credit, guaranty, mortgage, deed of trust or other instrument,
notwithstanding that transmittal of any such notice may be barred by applicable
law. No such application of the Cash Security Deposit shall (1) cure or
constitute a waiver of an Event of Default, (2) be deemed to fix or determine
the amounts to which Lessor is entitled to recover under the Lease, as hereby
amended, or otherwise, or (3) be deemed to limit or waive Lessor’s right to
pursue any remedies provided for in the Lease, as hereby amended. If any portion
of the Cash Security Deposit is applied by Lessor, Lessee shall, within two (2)
business days after demand by Lessor, cause an amount equal to the amount of
Cash Security Deposit previously applied to be paid to Lessor in order to
replenish the Cash Security Deposit to the full required amount.
 
(iv) LESSEE WAIVES THE PROVISIONS OF ANY APPLICABLE LAWS NOW IN FORCE OR THAT
BECOME IN FORCE AFTER THE EFFECTIVE DATE HEREOF, THAT PROVIDE IN SUBSTANCE THAT
LESSOR MAY CLAIM FROM A CASH SECURITY DEPOSIT ONLY THOSE SUMS REASONABLY
NECESSARY TO REMEDY DEFAULTS IN THE PAYMENT OF RENT, TO REPAIR DAMAGE CAUSED BY
LESSEE, OR TO CLEAN THE LEASED PROPERTY. LESSOR AND LESSEE AGREE THAT LESSOR
MAY, IN ADDITION, CLAIM THOSE SUMS NECESSARY TO COMPENSATE LESSOR FOR ANY OTHER
FORESEEABLE OR UNFORESEEABLE ACTUAL LOSS OR DAMAGE CAUSED BY THE ACT OR OMISSION
OF LESSEE OR LESSEE’S OFFICERS, AGENTS, EMPLOYEES, INDEPENDENT CONTRACTORS, OR
INVITEES, INCLUDING, BUT NOT LIMITED TO THOSE DAMAGES TO WHICH LESSOR IS
ENTITLED PURSUANT TO ARTICLE XVI OF THE LEASE.
 
-4-

--------------------------------------------------------------------------------


 
Lessee’s Initials:   
 
(v) If Lessee shall fully and faithfully perform every provision of the Lease,
as hereby amended, to be performed by Lessee, upon the expiration of the Term of
the Lease, as hereby amended, with respect to the last Facility the Cash
Security Deposit shall be applied against any amounts owed by Lessee to Lessor
and any balance thereof shall be returned to Lessee (or at Lessor's option, to
the last permitted assignee of Lessee’s interest under the Lease, as hereby
amended) within ninety (90) days after the expiration of such Term.
 
                              3. Reaffirmation of Master Lease. Lessor and
Lessee hereby acknowledge, agree and reaffirm that the Lease, as hereby amended,
is and the parties intend the same for all purposes to be treated as a single,
integrated and indivisible agreement.
 
          4. Governing Law. THIS AMENDMENT WAS NEGOTIATED IN THE STATE OF
CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL
RESPECTS THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD OF
PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
                          5. Full Force and Effect; Counterparts; Facsimile
Signatures. Except as hereby amended, the Lease shall remain in full force and
effect. This Amendment may be executed in any number of counterparts, all of
which shall constitute one and the same instrument. Telecopied signatures may be
used in place of original signatures on this Amendment, and Lessor and Lessee
both intend to be bound by the signatures of the telecopied document.
 
 
[SIGNATURE PAGE FOLLOWS]
 
-5-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
WITNESS
“Lessor”
   
 
                                                           
Witness
 
                                                           
Witness
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
 
 
By:                       
Title:                       
   
 
 
                                                          
Witness
 
                                                          
Witness
TEXAS HCP HOLDING, L.P., a Delaware limited partnership
 
By: Texas HCP G.P., INC., a Delaware
corporation, its sole General Partner
 
 
By:                       
Title:                                    
 
 
 
 
[Signature pages continue]


 
 
-6-

--------------------------------------------------------------------------------



 


WITNESS
“Lessee”
   
 
 
                        
Witness
 
 
                                
Witness
ARC RICHMOND HEIGHTS, LLC,
a Tennessee limited liability company
ARC DELRAY BEACH, LLC,
a Tennessee limited liability company
ARC BOYNTON BEACH, LLC,
a Tennessee limited liability company
ARC CARRIAGE CLUB OF JACKSONVILLE,
INC., a Tennessee corporation
 
By:                         
Title:                           
 
 
                                
Witness
 
                                
Witness
ARC VICTORIA, L.P., a Tennessee limited partnership
 
By: ARC Homewood Victoria, Inc., a Tennessee corporation, its general partner
 
By:                         
Title:                           
 
 
                                
Witness
 
                                
Witness
ARC POST OAK L.P., a Tennessee limited partnership
 
By: ARC Hampton Post Oak, Inc., a Tennessee corporation, its general partner
 
 
By:                         
Title:                            
 
 
                                
Witness
 
                                
Witness
 
ARC SHAVANO, L.P., a Tennessee limited partnership
 
By: ARC Shavano Park, Inc., a Tennessee corporation, its general partner
 
By:                              
Title:                           
 


